DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Non-Final Office Action filed March 4, 2021 is acknowledged.
Claims 1-6, 9-13, 18-20 and 32-37, together with new claims 56-62, are pending, and are being examined on the merit. Claims 7-8, 14-17, 21-31 and 38-55 are cancelled.

Response to Arguments
Applicant’s arguments filed in March 4, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the current arguments, 
the amendments to the claims or drawings, or the cancellation of claims that were subject to the rejections: 
	 Objections to Drawings – Fig. 2
	Objections to the Specification – page numbering
	Objection to claim 10
	Rejection of claims 19 and 20 under 35 USC § 112(a), written description
Rejection of claims 1-13, 18-20 and 32-37 under 35 USC § 112(b), indefiniteness
	Rejection of claims 10 and 12 under 35 USC § 112(d)

	Rejection of claims 1-6, 9-13, 18-20 and 32-37 under 35 USC § 103 over Schmitt in view of Shin
	Applicant argues that the rejections should be withdrawn as Shin cannot cure the deficiencies of Schmitt (Remarks, p. 16). Specifically, Applicant argues that Schmitt and Shin are directed to different technologies and attempt to solve different problems. Applicant describes Schmitt as using a combination of single molecule identifiers and strand differentiating elements to sequence each strand of a double-stranded molecules to provide an error corrected sequence, while Applicant describes Shin as disclosing asymmetric digestion to produce different sequencing templates for counting and analyzing STR for genotyping (Remarks, p. 17). Applicant concludes that the ordinary artisan “would not have combined the STR counting of Shin with the error-corrected nucleic acid sequencing methods disclosed in Schmitt” and “[m]oreover, such a combination would not result in the currently claimed invention” (Remarks, p. 17). 
	The Examiner disagrees. While there are differences between the Schmitt and Shin methods, the MPEP does not require the features of a secondary reference to be able to be “bodily incorporated into the structure of the primary reference” in order to be combinable. “Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” MPEP 2145 III. References are combinable if they are from the same field of endeavor as the claimed invention, even if they address different problems. MPEP 2141.01(a) I. Here, Schmitt and Shin are each directed to methods of generating error-corrected sequences of nucleic acids, as is the instantly claimed method, and all are thus from 

	Applicant also argues that the combination of Schmitt and Shin does not teach every element of the current claims (Remarks, p. 17). Specifically, Applicant argues that Shin does not disclose separating amplified nucleic acid material into a first and second sample, where each sample would then include copies of each original strand of an original double-stranded nucleic acid molecule. Therefore, Applicant concludes that Shin cannot be said to disclose amplifying the first strand in the first sample and amplifying the second strand in the second sample where the first and second strands are from the same double-stranded nucleic acid molecule, as is now required in presently amended claim 1 (Remarks, pp. 17-18). Applicant concludes that combining Shin with Schmitt would not result in the claimed method since the sequence of the top strand and sequence of the bottom strand would not be derived from an original double-stranded nucleic acid molecule (Remarks, pp. 19-20).
	The Examiner disagrees. Instant claim 1 is directed to a first amplification step (“amplifying the nucleic acid material”) and a second amplification step (“amplifying the first strand … amplifying the second strand”) with an intervening step of separating the reaction volume into two portions (“separating the amplified nucleic acid”). As stated in the Non-Final Office Action mailed September 4, 2020, Schmitt teaches both the first amplification step and 
	This argument is not persuasive. The rejection is maintained to the extent that it applies to the newly amended claims. 

	Rejection of claims 7-8 under 35 USC § 103 over Schmitt in view of Shin and Iafrate
	Applicant argues that the rejection of claims 7-8 is deficient because Iafrate does not cure the deficiencies of Schmitt and Shin (Remarks, p. 21). 
	The rejection of claims 7-8 has been rendered moot by the instant amendment to claim 1 to incorporate the subject matter of claims 7-8, and the corresponding cancellation of claims 7-8. However, as discussed above, the Examiner disagrees with Applicant’s characterization of the teachings of the combination of Schmitt and Shin, and consequently also disagrees with Applicant’s characterization of the teachings of the combination of Schmitt, Shin and Iafrate.
	This argument is not persuasive. The rejection is maintained to the extent that it applies to the newly amended claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2021 was filed after the mailing date of the Non-Final Office Action on September 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-6, 9-13, 18-20, 32-37, 56 and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt1 (US Patent App. Pub. No. 2015/0044687) in view of Shin2 (US Patent App. Pub. No. 2016/0362751) and Iafrate3 (US Patent App. Pub. No. 2013/0303461).
	 
Regarding independent claim 1, Schmitt teaches …
A method comprising: providing double-stranded nucleic acid material comprising one or more double-stranded nucleic acid molecules, wherein each double-stranded nucleic acid molecule comprises a single molecule identifier sequence on each strand and an adapter molecule on at least one of the 5' and/or 3' ends of the double-stranded nucleic acid molecule, and wherein, for each double-stranded nucleic acid molecule, a first adapter sequence is associated with a first strand and a second adapter sequence is associated with a second strand of the double-stranded nucleic acid molecule (Fig. 1; para. 9: “a single molecule identifier (SMI) adaptor molecule … is provided. Said SMI adaptor molecule includes a … SMI sequence which comprises a degenerate or semi-degenerate DNA sequence; and an SMI ligation adaptor that allows the SMI adaptor molecule to be ligated to the double-stranded target nucleic acid sequence”; para. 89: “individually tagging and sequencing each of the two strands of a double-stranded … target nucleic acid molecule”);
amplifying the nucleic acid material (Fig. 1, PCR with flow cell adaptor sequence);
amplifying the first strand or an amplicon thereof in a sample to provide a first nucleic acid product (Fig. 1, second round PCR; para. 22: “the SMI adaptor molecule further includes at 
 amplifying the second strand or an amplicon thereof in a sample to provide a second nucleic acid product (Fig. 1, second round PCR; para. 22: “the SMI adaptor molecule further includes at least two PCR primer binding sites”; para. 23: “[d]istinct PCR primer binding sites ( … FC1 and FC2) will flank the DNA sequence corresponding to each of the two SMI adaptor molecule strands”; para. 31: “SMI adaptor molecule may also include at least two sequencing primer binding sites, each corresponding to a sequencing read … if a double-stranded target nucleic acid molecule has an SMI adaptor molecule ligated to each end, each sequenced strand will have two reads – a forward and a reverse read”);
sequencing each of the first nucleic acid product and second nucleic acid product (Fig. 1, massively parallel sequencing”);
and comparing the sequence of the first nucleic acid product to the sequence of the second nucleic acid product (para. 89: “individually tagging each of the two strands of a double-stranded … target nucleic acid molecule and comparing the individual tagged amplicons derived from one half of a double-stranded complex with those of the other half of the same molecule”; para. 114: “[r]eads having common (i.e., identical) SMI sequences were grouped 

Schmitt does not teach …
separating the amplified nucleic acid material into a first sample and a second sample, and does not teach amplifying first and second samples.
However, Shin teaches these limitations (Fig. 1 shows cleavage products divided into two portions and processed in parallel; para. 81: “selectively amplifying … part of the top strand but not the bottom strand of the first ligation products … and … part of the bottom strand but not the top strand of the second ligation products”).

Schmitt does not teach …
using at least one single-stranded oligonucleotide that is at least partially complementary to a sequence present in the first adapter sequence and at least one single-stranded oligonucleotide at least partially complementary to a target sequence of interest such that the single molecule identifier sequence is at least partially maintained.
However, Iafrate teaches this limitation (para. 7: “amplifying a portion of the target nucleic acid … with a first adaptor primer and a first target-specific primer”).

Schmitt does not teach …
using at least one single-stranded oligonucleotide at least partially complementary to a sequence present in the second adapter sequence and at least one single-stranded 
However, Iafrate suggests this limitation (para. 7: “amplifying a portion of the target nucleic acid … with a first adaptor primer and a first target-specific primer”; para. 13: “the method can comprise contacting separate portions of the sample … with target-specific primers … at least two sets of first … target-specific primers can specifically anneal to different portions of a single gene comprising a known target nucleotide sequence”). Therefore, Iafrate teaches separating a sample into at least first and second portions and performing PCR on each portion separately, using primers for each portion comprising an adaptor primer and a first target-specific primer. As such, the Iafrate first target-specific primer and first adaptor primer for the second portion would be analogous to the instantly claimed oligonucleotide at least partially complementary to the second adapter sequence, and the oligonucleotide at least partially complementary to a target sequence of interest.


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Schmitt and to incorporate the step of separating the amplified nucleic acid material into multiple samples, as taught by Shin. Schmitt teaches the need for a next generation sequencing (NGS) method that reduces artifactual mutations arising from PCR errors. One of ordinary skill in the art understands that a significant source of errors in PCR occur from mispriming events, and that reducing the number of primers in a PCR reaction volume will reduce those mispriming events. Therefore, one of ordinary skill in the art 
In addition, it would have been prima facie obvious to practice the method of Schmitt plus Shin and incorporate the oligonucleotide primers of Iafrate. Schmitt teaches the need for maintaining the sequence identifier information throughout the method steps. Iafrate teaches the use of adaptors with unique barcodes for identifying sequences, and teaches a primer pair of a target-specific primer and an adaptor primer that would maintain that barcode throughout the amplification steps. One of ordinary skill in the art would have been motivated to use the Iafrate primers in the Schmitt plus Shin method as the Iafrate primers incorporate the functionality of maintaining the barcode sequence throughout the amplification steps, and would have had an expectation of success as optimizing primer design is routine in the art.


	Regarding claim 2, which depends from claim 1, Schmitt additionally teaches …
wherein the nucleic acid material is or comprises at least one of double-stranded DNA and double-stranded RNA (para. 9: “adaptor molecule for use in sequencing a double-stranded target nucleic acid molecule … target nucleic acid molecule is a double-stranded DNA or RNA molecule”).

Regarding claim 3, which depends from claim 1, Schmitt additionally teaches …

 
Regarding claim 4, which depends from claim 1, Schmitt additionally teaches …
wherein the single molecule identifier sequence is at least of one of a degenerate or semi-degenerate barcode sequence, one or more nucleic acid fragment ends of the nucleic acid material, or a combination thereof that uniquely labels the double-stranded nucleic acid molecule (Fig. 1; para. 9: “a single molecule identifier (SMI) adaptor molecule … is provided. Said SMI adaptor molecule includes a … SMI sequence which comprises a degenerate or semi-degenerate DNA sequence; and an SMI ligation adaptor that allows the SMI adaptor molecule to be ligated to the double-stranded target nucleic acid sequence”; para. 131: “[i]n order to label or tag each of the strands of duplex DNA with unique complementary tags, adaptors … were synthesized …. Target DNA molecules having a random SMI sequence n-mer that is 12 nucleotides in length on each end will therefore have a unique 24 nucleotide SMI sequence”).

Regarding claim 5, which depends from claim 1, Schmitt additionally teaches …


Regarding claim 6, which depends from claim 1, Schmitt additionally teaches …
wherein amplifying the nucleic acid material includes generating a plurality of amplicons derived from the first strand and a plurality of amplicons derived from the second strand (para. 89: “individually tagging each of the two strands of a double-stranded … target nucleic acid molecule and comparing the individual tagged amplicons derived from one half of a double-stranded complex with those of the other half of the same molecule”).


Regarding claim 9, which depends from claim 1, Schmitt additionally teaches …
wherein at least some of the nucleic acid material is damaged (para. 84: “allows for a quantitative detection of sites of DNA damage”).

Regarding claim 10, which depends from claim 9, Schmitt additionally teaches …
wherein the damage is or comprises at least one of oxidation, damage from peroxide, damage from reactive iron, damage having been introduced by a polymerase, and any combination thereof (paras. 19, 84, 146, 163 and 176-177).

Regarding claim 11, which depends from claim 1, Schmitt additionally teaches …


Regarding claim 12, which depends from claim 11, Schmitt additionally teaches … 
wherein the sample is or comprises a body tissue, an organ sample, a mitochondrial DNA sample, and any combination thereof (para. 144: “mitochondrial DNA was isolated from human brain tissue”).

Regarding claim 13, which depends from claim 1, Schmitt additionally teaches …
wherein the nucleic acid material comprises nucleic acid molecules of a substantially or near uniform length (para. 77: “fragmentation of DNA at defined regions, for example by treatment of DNA with a site-specific restriction endonuclease”; para. 132: “DNA for sequencing was sheared … with size-selection for fragments in the range of ~ 200-500 bp by size selective binding to Ampure XP beads”). The instant specification teaches that a substantially uniform and/or substantially known length is between about 100 to about 500 bases (para. 29).

	Regarding claim 18, which depends from claim 1, Schmitt additionally teaches …
wherein before the providing step, the method comprises: cutting the nucleic acid material with one or more targeted endonucleases such that a target nucleic acid fragment of a substantially known length is formed; and isolating the target nucleic acid fragment based on 

Regarding claim 19, which depends from claim 18, Schmitt does not teach …
the one or more targeted endonucleases is selected from the group consisting of a ribonucleoprotein, a Cas enzyme.
However, Shin teaches this limitation (Fig. 1; para. 22: “targeted fragmentation by in vitro reaction with Cas9/gRNA complexes”).

Regarding claim 20, which depends from claim 18, Schmitt does not teach …
wherein the one or more targeted endonucleases comprises Cas9.
However, Shin teaches this limitation (Fig. 1; para. 22: “targeted fragmentation by in vitro reaction with Cas9/gRNA complexes”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Schmitt and to incorporate the step of Cas9 nucleic acid digestion, as taught by Shin. Schmitt teaches the need for nucleic acid digestion at defined regions resulting in fragments of a particular size.  Shin teaches the use of Cas9 digestion in 

	Regarding claim 32, which depends from claim 1, Schmitt additionally teaches …
wherein sequencing each of the first nucleic acid product and second nucleic acid product comprises comparing the sequence of a plurality of strands in the first nucleic acid product to determine a first strand consensus sequence; and comparing the sequence of a plurality of strands in the second nucleic acid product to determine a second strand consensus sequence (para. 89: “individually tagging each of the two strands of a double-stranded … target nucleic acid molecule and comparing the individual tagged amplicons derived from one half of a double-stranded complex with those of the other half of the same molecule”; para. 114: “[r]eads having common (i.e., identical) SMI sequences were grouped together, and were collapsed to generate a consensus read …. The consensus sequences were then paired with their strand-mate”).

	Regarding claim 33, which depends from claim 32, Schmitt additionally teaches …
	wherein comparing the sequence of the first nucleic acid product to the sequence of the second nucleic acid product comprises comparing the first strand consensus sequence and the 

	Regarding claim 34, which depends from claim 1, Schmitt additionally teaches …
wherein sequencing each of the first nucleic acid product and second nucleic acid product comprises:-8-72227-8137.US02/ 145564582.1 sequencing at least one strand of the first nucleic acid product to determine a first strand sequence read; sequencing at least one strand of the second nucleic acid product to determine a second strand sequence read; and comparing the first strand sequence read and the second strand sequence read to generate an error-corrected sequence read (para. 89: “individually tagging each of the two strands of a double-stranded … target nucleic acid molecule and comparing the individual tagged amplicons derived from one half of a double-stranded complex with those of the other half of the same molecule”; para. 114: “[r]eads having common (i.e., identical) SMI sequences were grouped together, and were collapsed to generate a consensus read …. The consensus sequences were then paired with their strand-mate …. Resultant sequence positions were considered only when information from DNA strands was in perfect agreement”).

Regarding claim 35, which depends from claim 34, Schmitt additionally teaches …
wherein the error-corrected sequence read comprises nucleotide bases that agree between the first strand sequence read and the second strand sequence read (para. 89: “individually tagging each of the two strands of a double-stranded … target nucleic acid molecule and comparing the individual tagged amplicons derived from one half of a double-stranded complex with those of the other half of the same molecule”; para. 114: “[r]eads having common (i.e., identical) SMI sequences were grouped together, and were collapsed to generate a consensus read …. The consensus sequences were then paired with their strand-mate …. Resultant sequence positions were considered only when information from DNA strands was in perfect agreement”).

Regarding claim 36, which depends from claim 34, Schmidt additionally teaches …
wherein a variation occurring at a particular position in the error-corrected sequence read is identified as a true variant (para. 86: “[t]he [duplex consensus sequencing stage] includes steps of comparing the sequence of the two single strand consensus sequences arising from a single duplex DNA molecule, and further reducing sequencing or PCR errors by considering only sites at which the sequences of both single-stranded DNA molecules are in agreement”; para. 88: “[t]his error corrected double-stranded consensus sequence may be used in a method for confirming the presence of a true mutation (as opposed to a PCR error or other artifactual mutation)”).


wherein a variation that occurs at a particular position in only one of the first strand sequence read or the second strand sequence read is identified as a potential artifact (para. 86: “[t]he [duplex consensus sequencing stage] includes steps of comparing the sequence of the two single strand consensus sequences arising from a single duplex DNA molecule, and further reducing sequencing or PCR errors by considering only sites at which the sequences of both single-stranded DNA molecules are in agreement”; para. 88: “[t]his error corrected double-stranded consensus sequence may be used in a method for confirming the presence of a true mutation (as opposed to a PCR error or other artifactual mutation)”).

Regarding dependent claim 56, which depends from claim 9, Schmitt additionally teaches …
wherein the damage comprises at least one of damage from free radicals, damage having occurred as part of aging in an organism, damage having occurred by a carcinogen, and any combination thereof (paras. 19, 84 and 146).

Regarding claim 59, which depends from claim 33, Schmitt additionally teaches …
wherein the error-corrected sequence comprises nucleotide bases that agree between the first strand consensus sequence and the second strand consensus sequence (para. 89: “individually tagging each of the two strands of a double-stranded … target nucleic acid molecule and comparing the individual tagged amplicons derived from one half of a double-stranded complex with those of the other half of the same molecule”; para. 114: “[r]eads 

Regarding claim 60, which depends from claim 33, Schmidt additionally teaches …
wherein a variation occurring at a particular position in the error-corrected sequence read is identified as a true variant (para. 86: “[t]he [duplex consensus sequencing stage] includes steps of comparing the sequence of the two single strand consensus sequences arising from a single duplex DNA molecule, and further reducing sequencing or PCR errors by considering only sites at which the sequences of both single-stranded DNA molecules are in agreement”; para. 88: “[t]his error corrected double-stranded consensus sequence may be used in a method for confirming the presence of a true mutation (as opposed to a PCR error or other artifactual mutation)”).

Regarding claim 61, which depends from claim 33, Schmidt additionally teaches …
wherein a variation that occurs at a particular position in only one of the first strand consensus sequence or the second strand consensus sequence is identified as a potential artifact (para. 86: “[t]he [duplex consensus sequencing stage] includes steps of comparing the sequence of the two single strand consensus sequences arising from a single duplex DNA molecule, and further reducing sequencing or PCR errors by considering only sites at which the sequences of both single-stranded DNA molecules are in agreement”; para. 88: “[t]his error 

Regarding independent claim 62, Schmitt teaches …
A method of sequencing double-stranded nucleic acid material comprising: providing double-stranded nucleic acid material comprising one or more double-stranded nucleic acid molecules, wherein each double-stranded nucleic acid molecule comprises a single molecule identifier sequence on each strand and an adapter sequence on at least one of the 5' and/or 3' ends of each strand of the double-stranded nucleic acid molecule, and wherein, for each nucleic acid molecule, a first adapter sequence is associated with a first strand and a second adapter sequence is associated with a second strand of the nucleic acid molecule (Figs. 1, 2; para. 9: “a single molecule identifier (SMI) adaptor molecule … is provided. Said SMI adaptor molecule includes a … SMI sequence which comprises a degenerate or semi-degenerate DNA sequence; and an SMI ligation adaptor that allows the SMI adaptor molecule to be ligated to the double-stranded target nucleic acid sequence”; para. 89: “individually tagging and sequencing each of the two strands of a double-stranded … target nucleic acid molecule”);
amplifying the nucleic acid material (Fig. 1, PCR with flow cell adaptor sequence);
amplifying the first strand or copy thereof in a sample to provide a first nucleic acid product (Fig. 1, second round PCR; para. 22: “the SMI adaptor molecule further includes at least two PCR primer binding sites”; para. 23: “[d]istinct PCR primer binding sites ( … FC1 and FC2) will flank the DNA sequence corresponding to each of the two SMI adaptor molecule strands”; para. 31: “SMI adaptor molecule may also include at least two sequencing primer binding sites, 
amplifying the second strand or copy thereof in a sample to provide a second nucleic acid product (Fig. 1, second round PCR; para. 22: “the SMI adaptor molecule further includes at least two PCR primer binding sites”; para. 23: “[d]istinct PCR primer binding sites ( … FC1 and FC2) will flank the DNA sequence corresponding to each of the two SMI adaptor molecule strands”; para. 31: “SMI adaptor molecule may also include at least two sequencing primer binding sites, each corresponding to a sequencing read … if a double-stranded target nucleic acid molecule has an SMI adaptor molecule ligated to each end, each sequenced strand will have two reads – a forward and a reverse read”);
sequencing each of the first nucleic acid product and second nucleic acid product (Fig. 1, massively parallel sequencing”);
relating sequences of the first nucleic acid product and second nucleic acid product sharing the same single molecule identifier to the same original double-stranded nucleic acid molecule (Figs. 1-3; para. 89: “individually tagging each of the two strands of a double-stranded … target nucleic acid molecule and comparing the individual tagged amplicons derived from one half of a double-stranded complex with those of the other half of the same molecule”; para. 114: “[r]eads having common (i.e., identical) SMI sequences were grouped together, and were collapsed to generate a consensus read …. The consensus sequences were then paired with their strand-mate”);


Schmitt does not teach …
separating the amplified nucleic acid material into a first sample and a second sample, and does not teach amplifying first and second samples.
However, Shin teaches these limitations (Fig. 1 shows cleavage products divided into two portions and processed in parallel; para. 81: “selectively amplifying … part of the top strand but not the bottom strand of the first ligation products … and … part of the bottom strand but not the top strand of the second ligation products”).

Schmitt does not teach …
using a first primer specific to the first adapter sequence and a second primer specific to a non-adaptor portion of the first strand such that the single molecule identifier sequence is at least partially maintained.
However, Iafrate teaches this limitation (para. 7: “amplifying a portion of the target nucleic acid … with a first adaptor primer and a first target-specific primer”).

Schmitt does not teach …
using a first primer specific to the second adapter sequence and a second primer specific to a non-adapter portion of the second strand such that the single molecule identifier sequence is at least partially maintained.
However, Iafrate suggests this limitation (para. 7: “amplifying a portion of the target nucleic acid … with a first adaptor primer and a first target-specific primer”; para. 13: “the method can comprise contacting separate portions of the sample … with target-specific primers … at least two sets of first … target-specific primers can specifically anneal to different portions of a single gene comprising a known target nucleotide sequence”). Therefore, Iafrate teaches separating a sample into at least first and second portions and performing PCR on each portion separately, using primers for each portion comprising an adaptor primer and a first target-specific primer. As such, the Iafrate first target-specific primer and first adaptor primer for the second portion would be analogous to the instantly claimed oligonucleotide at least partially complementary to the second adapter sequence, and the oligonucleotide at least partially complementary to a target sequence of interest.


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Schmitt and to incorporate the step of separating the amplified nucleic acid material into multiple samples, as taught by Shin. Schmitt teaches the need for a next generation sequencing (NGS) method that reduces artifactual mutations arising 
In addition, it would have been prima facie obvious to practice the method of Schmitt plus Shin and incorporate the oligonucleotide primers of Iafrate. Schmitt teaches the need for maintaining the sequence identifier information throughout the method steps. Iafrate teaches the use of adaptors with unique barcodes for identifying sequences, and teaches a primer pair of a target-specific primer and an adaptor primer that would maintain that barcode throughout the amplification steps. One of ordinary skill in the art would have been motivated to use the Iafrate primers in the Schmitt plus Shin method as the Iafrate primers incorporate the functionality of maintaining the barcode sequence throughout the amplification steps, and would have had an expectation of success as optimizing primer design is routine in the art.


In view of the foregoing, claims 1-6, 9-13, 18-20, 32-37, 56 and 59-62 are prima facie obvious over Schmitt in view of Shin and Iafrate.

Claims 10 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt4 (US Patent App. Pub. No. 2015/0044687) in view of Shin5 (US Patent App. Pub. No. 2016/0362751) and Iafrate6 (US Patent App. Pub. No. 2013/0303461) as applied to claims 1 and 9 above, and further in view of Schweiger (Genome-Wide Massively Parallel Sequencing of Formaldehyde Fixed-Paraffin Embedded (FFPE) Tumor Tissues for Copy-Number- and Mutation-Analysis, PLoS ONE, 4(5): e5548, 2009).

Regarding dependent claims 10 and 57, Schweiger teaches wherein the damage is from tissue fixation (e.g., p. 5, right col., para. 2), as recited in claim 10, and wherein the tissue fixation is formaldehyde tissue fixation (e.g., p. 5, right col., para. 2), as recited in claim 57.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Schmitt plus Shin and Iafrate, discussed above, and to incorporate the particular samples of Schweiger. Schmitt teaches methods that can improve sequencing accuracy for a variety of samples. The ordinary artisan would have been motivated to try the samples of Schweiger in the Schmitt plus Shin and Iafrate method, as Schmitt teaches that such a method would be useful for sequencing a wide variety of samples. The ordinary artisan would have an expectation of success as Schmitt does not limit the types of samples that can be used in the method.

prima facie obvious over Schmitt in view of Shin and Iafrate, and further in view of Schweiger.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt7 (US Patent App. Pub. No. 2015/0044687) in view of Shin8 (US Patent App. Pub. No. 2016/0362751) and Iafrate9 (US Patent App. Pub. No. 2013/0303461) as applied to claims 1 and 11 above, and further in view of Osborne (US Patent App. Pub. No. 2015/0197786). 

Regarding dependent claim 58, Osborne additionally teaches wherein the sample comprises an archaeological sample, a water sample, a food sample, a plant sample, a bacterial sample, a fungal sample, a viral sample, semen, an artificially produced nucleic acid sample, a synthetic gene sample, or a microbial culture sample (paras. 44, 87).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Schmitt plus Shin and Iafrate, discussed above, and to incorporate the particular samples of Osborne. Schmitt teaches methods that can improve sequencing accuracy for a variety of samples. The ordinary artisan would have been motivated to try the samples of Schweiger in the Schmitt plus Shin and Iafrate method, as Schmitt teaches that such a method would be useful for sequencing a wide variety of samples. The ordinary 

In view of the foregoing, claim 58 is prima facie obvious over Schmitt in view of Shin and Iafrate, and further in view of Osborne.

Conclusion
Claims 1-6, 9-13, 18-20, 32-37 and 56-62 are pending, and are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637       

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schmitt was cited in the Information Disclosure Statement submitted September 23, 2019.
        2 Shin was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        3 Iafrate was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        4 Schmitt was cited in the Information Disclosure Statement submitted September 23, 2019.
        5 Shin was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        6 Iafrate was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        7 Schmitt was cited in the Information Disclosure Statement submitted September 23, 2019.
        8 Shin was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        9 Iafrate was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.